This opinion is subject to administrative correction before final disposition.




                                Before
                    MONAHAN, STEPHENS, and GEIS
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Nieves G. RAMIREZ
             Private First Class (E-2), U.S. Marine Corps
                              Appellant

                             No. 202000154

                        Decided: 17 December 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             W. Arthur Record

 Sentence adjudged 11 February 2020 by a special court-martial con-
 vened at Marine Corps Air Station Parris Island, South Carolina,
 consisting of a military judge sitting alone. Sentence in the Entry of
 Judgment: a reduction to E-1, a bad-conduct discharge, confinement
 for 11 months, and forfeitures of $1,155 per month for 11 months.

                            For Appellant:
                Captain Kimberly D. Hinson, JAGC, USNR

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
             United States v. Ramirez, NMCCA No. 202000154
                           Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2